UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

U.S. SECURITIES AND EXCHANGE
COMMISSION,

                           Plaintiff,                                 ORDER

             - against -                                        20 Civ. 8423 (PGG)

SAEXPLORATION HOLDINGS, INC.,
JEFFREY H. HASTINGS,
BRENT N. WHITELEY, BRIAN A.
BEATTY, and MICHAEL J. SCOTT,

                           Defendants,

THOMAS W. O’NEILL and
LORI E. HASTINGS,

                           Relief Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

               On May 3, 2021, this Court granted the Government’s motion to intervene and

stayed this action in its entirety. (Dkt. No. 89) Accordingly, the conference previously

scheduled for June 24, 2021 is adjourned sine die.

               The Government will provide periodic reports to the Court every 90 days

regarding the status of the criminal case, and will submit its first report on September 16, 2021.

Dated: New York, New York
       June 18, 2021
                                                     SO ORDERED.


                                                     _________________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
